Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Argeni Bataldo-Castillo, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. It is undisputed that Bataldo-Castillo did not exhaust his administrative remedies before filing his petition. Although the district court denied Bataldo-Castillo’s petition with prejudice on the merits, we conclude that the dismissal should have been without prejudice for failure to exhaust. See Timms v. Johns, 627 F.3d 525, 530-31 (4th Cir. 2010). Accordingly, we affirm the dismissal order as modified to reflect that the dismissal is without prejudice. See 28 U.S.C. § 2106 (2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED